Title: General Orders, 15 May 1780
From: Washington, George
To: 



Head Quarters Morristown Monday May 15th 1780
Parole Frederick  Countersigns N. Q.

[Officers] Of the Day Tomorrow—Colonel Craig[,] Major Talbot[,] Brigade Major Stark’s Brigade

The General court martial whereof Brigadier General Hand is President to assemble at the hut lately occupied by Major Winder in the Maryland line; Major Eustace is appointed a member vice Major Grier indisposed.
Lieutenant James Fairlie of the 2nd New York regiment is appointed Aid de Camp to Major General Baron Steuben and is to be obeyed and respected accordingly.
The Colonels and commanding officers of regiments in Camp are to attend Wednesday morning next at 9 o clock at the place of Exercise near Morristown.
